UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6440


JESUS EDUARDO YABAR,

                  Petitioner – Appellant,

             v.

GENE   M.   JOHNSON,     Director,     Virginia       Department     of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-01296-CMH-JFA)


Submitted:    August 26, 2009              Decided:    September 24, 2009


Before WILKINSON and      GREGORY,    Circuit   Judges,    and     HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesus Eduardo Yabar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jesus    Eduardo         Yabar     seeks       to    appeal      the     district

court’s    order       denying      relief       on    his    28    U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate          of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing          of    the    denial       of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner       satisfies           this        standard       by        demonstrating           that

reasonable       jurists         would     find       that    any       assessment         of     the

constitutional         claims      by     the    district      court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Yabar has

not     made    the    requisite          showing.           Accordingly,          we      deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss       the       appeal.         We       dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                        DISMISSED



                                                 2